Exhibit 10.1
ALLEGHANY CORPORATION OFFICERS AND HIGHLY
COMPENSATED EMPLOYEES
DEFERRED COMPENSATION PLAN
     The Alleghany Corporation Officers and Highly Compensated Employees
Deferred Compensation Plan (the “Plan”), as amended and restated (and further
revised) as of January 1, 2008, provides for an unfunded savings benefit and an
unfunded deferred compensation arrangement for officers and certain highly
compensated employees of Alleghany Corporation, a Delaware corporation
(“Alleghany”). The Plan is intended to be a plan which is unfunded and is
maintained by Alleghany primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
both within the meaning, and for the purposes, of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended.
     All compensation deferred and savings benefits that were vested under the
Plan on December 31, 2004, and the earnings credited thereon (whether before or
after December 31, 2004) (the “Pre-409A Amounts”) are subject to the provisions
of this Plan in effect on December 31, 2004, (the “Pre-2005 Plan”). The Pre-409A
Amounts will be separately accounted for, administered and paid solely in
accordance with the terms of the Pre-2005 Plan.
1. DEFINITIONS.
     For purposes of the Plan, in addition to the terms otherwise defined
herein, the following terms shall have the meanings as set forth below:
     (a) “Account” or “Accounts” shall mean the separate bookkeeping account or
accounts established and maintained by Alleghany pursuant to Section 8 in
respect of each Participant.
     (b) “Board” means the Board of Directors of Alleghany.
     (c) “Base Salary” means the compensation paid (whether or not such
compensation is currently payable or deferred) to the Participant as base
salary, which base salary shall not include (by way of illustration and not
limitation) any non-cash compensation, any savings benefit amounts, any
Incentive Compensation, any long term incentive bonuses, restricted stock,
severance, termination or separation pay or other extraordinary compensation,
payments, fringes, allowances or reimbursements.
     (d) “Beneficiary” means the person or persons last designated by a
Participant, on a form provided by, and filed with, the Committee, to receive
any amounts payable to the Participant hereunder following the Participant’s
death. If all the persons so designated are individuals and if there is no such
individual living at the time of the death of the Participant, or if no such
person has been designated, then the Participant’s Beneficiary shall be his
estate.

 



--------------------------------------------------------------------------------



 



     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the Treasury Regulations thereunder.
     (f) “Common Stock” shall mean the common stock, $0.10 par value, of
Alleghany.
     (g) “Disabled” shall mean a determination that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the service provider’s employer. A Participant will
be deemed Disabled if, and as of the date, determined to be totally disabled by
the Social Security Administration or in accordance with a disability insurance
program of Alleghany or any subsidiary, provided that the definition of
disability applied under such disability insurance program is consistent with
this definition of “Disabled.”
     (h) “Incentive Compensation” shall mean compensation payable by Alleghany
where the amount of, or entitlement to, the compensation is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months, and
in most cases would include the compensation payable pursuant to the Alleghany
Corporation Management Incentive Plan and the Alleghany Corporation 2007
Long-Term Incentive Plan and any predecessor or successor annual or long-term
incentive plans. Compensation may be Incentive Compensation where the amount
will be paid regardless of satisfaction of the performance criteria due to the
Participant’s death or disability, provided that a payment made under such
circumstances without regard to the satisfaction of the performance criteria
will not constitute Incentive Compensation and so payment will be made without
giving effect to the Deferral Election. Disability refers to any medically
determinable physical or mental impairment resulting in the Participant’s
inability to perform the duties of his or her position or any substantially
similar position, where such disability can be expected to result in death or
can be expected to last for a continuous period of not less than 6 months.
     (i) “Separation from Service” shall mean the Participant’s termination of
employment with Alleghany, its subsidiaries and with each member of the
controlled group (within the meaning of Sections 414(b) or (c) of the Code) of
which Alleghany is a member. A Participant will not be treated as having a
Separation from Service during any period the Participant’s employment
relationship continues, such as a result of a leave of absence granted by
Alleghany (consistent with the rules in Treasury
Regulation Section 1.409A-1(h)(1)(i)), and whether a Separation from Service has
occurred shall be determined by the Committee (on a basis consistent with rules
under Section 409A of the Code) after consideration of all the facts and
circumstances, including whether either no further services are to be performed
or there is a permanent and substantial decrease (e.g., 80% or more) in the
level of services to be performed (and the related amount of compensation to be
received for such services) below the level of

-2-



--------------------------------------------------------------------------------



 



services previously performed (and compensation previously received).
2. ADMINISTRATION OF THE PLAN.
     The Plan shall be administered by the Compensation Committee of the Board
(the “Committee”), but that Committee may delegate to an officer of Alleghany
(the “Plan Administrator”) responsibility for the day-to-day administration of
the Plan under the direction of the Committee. The Committee shall have
exclusive power to select the highly-compensated employees to participate in the
Plan and shall have the authority (which authority may be delegated to the Plan
Administrator subject to such restrictions and limitations as imposed by the
Committee) to establish, adopt and revise such rules, regulations, guidelines,
forms and instruments relating to the Plan as may be deemed necessary, advisable
or appropriate for the administration and operation of the Plan. Any reference
in the Plan to the Committee shall be deemed to include the Plan Administrator
to the extent that the Committee has delegated any authority or responsibility
therefore to the Plan Administrator. The Committee’s interpretation and
construction of the Plan and all actions taken thereunder shall be binding on
all persons for all purposes.
3. PARTICIPATION.
     Each employee who is elected or appointed as a corporate officer of
Alleghany shall be eligible to participate in the Plan (each a “Participant”) as
of the date such employee was elected or appointed by the Board, and any other
highly compensated employee of Alleghany who is not a corporate officer but who
is designated by the Board to participate in the Plan shall also become a
Participant as of the date he or she is designated by the Board to participate
in the Plan. A person shall cease to be a Participant on the date the
Participant receives all benefits to which the Participant is entitled under the
Plan.
4. ALLEGHANY SAVINGS BENEFIT CREDIT.
     On the last business day of each calendar quarter, Alleghany will credit to
the Savings Benefit Account of each person who was a Participant at any time
during such calendar quarter an amount equal to 3.75% of the Base Salary paid to
such Participant during that calendar quarter while he or she was a Participant
(the “Savings Benefit Credit”). No amounts shall be credited to a Savings
Benefit Account in respect of a calendar quarter following the calendar quarter
in which a Participant has a Separation from Service, unless the Participant
recommences employment with Alleghany.
5. DEFERRAL ELECTIONS.
     (a) A Participant may make an election (a “Deferral Election”) to defer all
or any part of the Base Salary or Incentive Compensation that would be payable
to the Participant in the absence of an effective Deferral Election (the
“Deferred Compensation”); provided, however, that a Participant may not defer
any amounts of the Participant’s Base Salary or Incentive Compensation that in
the absence of a Deferral Election would be paid to the Participant in the

-3-



--------------------------------------------------------------------------------



 



form of Common Stock. A Participant’s Deferral Election to defer Base Salary
must be made on or before, and such Deferral Election will become irrevocable
on, the December 31st preceding the calendar year in which the Base Salary being
deferred would be earned. A Participant’s Deferral Election to defer all or any
part of his or her Incentive Compensation must be made on or before, and such
election will become irrevocable on, the date which is six (6) months before the
end of the performance period applicable to such Incentive Compensation.
     (b) Notwithstanding the foregoing, in the case of the first year in which a
Participant becomes eligible to participate in the Plan, the Participant may
make a Deferral Election within 30 days after the date the Participant becomes
eligible to participate with respect to (i) Base Salary paid for services to be
performed subsequent to the date of the Deferral Election and (ii) in the case
of Incentive Compensation (or an amount that would be Incentive Compensation if
the performance period with respect to the Participant had been at least
12 months), so much of the Incentive Compensation as is equal to (x) the total
amount of the Incentive Compensation for the performance period multiplied by
the ratio of the number of days remaining in the performance period after the
Deferral Election over the total number of days in the performance period.
6. PAYMENT ELECTIONS.
     (a) A Participant may affirmatively elect the time of payment or the time
of commencement of the payments from the Participant’s Account (a “Payment
Election”), which time of payment (or if annual installment payments are
elected, the time for the commencement of payments) shall be the first day of
the month that is, or next follows, (A) a specified time or the occurrence of an
event that is objectively determinable (a “Specified Event Payment”), (B) the
date of the Participant’s Separation from Service (a “Separation from Service
Payment”) or (C) the determination that the Participant is Disabled (a
“Disability Payment”). A Participant may elect a Specified Event Payment, a
Separation from Service Payment, a Disability Payment or any combination of
payment events, but if the Participant elects one or more payment events the
Participant must specify whether payment is to commence on the earliest or
latest to occur of the Specified Event Payment, the Separation from Service
Payment and/or the Disability Payment. The elected time of payment (or the time
of commencement of the payments) is referred to herein as the “Payment Date.”
     (b) A Participant’s Payment Election shall specify whether payment will be
made in a lump sum on the Payment Date or in a number of annual installments
(not more than 10) as specified, the first such payment becoming payable on the
Payment Date and each subsequent annual payment becoming payable on the
anniversary of that Payment Date (each subsequent annual payment becoming
payable on the anniversary of the Payment Date being referred to herein as the
“Payment Date Anniversary”). If a Participant has elected a Specified Event
Payment, a Separation from Service Payment or a Disability Payment in the
alternative, the Participant may also elect alternative forms of payment for the
Specified Event Payment, the Separation from Service Payment and/or the
Disability Payment. In addition, if a Participant elects annual installments,
the Participant may elect the method of calculating the amount (which

-4-



--------------------------------------------------------------------------------



 



method must produce an amount that is objectively determinable) to be paid on
the Payment Date and each Payment Date Anniversary, but if the Participant fails
to elect a method of calculating the installments, the amount payable shall be
determined in accordance with Section 9(b) hereof.
     (c) All Payment Elections shall be subject to the following limitations and
restrictions:

    (1)   If the Payment Election relates to the time of payment of all or any
part of the Base Salary or Incentive Compensation that would have been payable
to the Participant in the absence of a valid Deferral Election, then such
Payment Election (A) shall be applicable only with respect to the compensation
deferred pursuant to such Deferral Election and (B) shall be made, and shall
become irrevocable, on the date the Deferral Election becomes irrevocable.    
(2)   If the Payment Election shall apply to any Savings Benefit Credit, then
such Payment Election (A) shall be applicable only with respect to the Savings
Benefit Credit made in calendar years beginning after the calendar year in which
the Payment Election was made and (B) on December 31st shall become irrevocable
with respect to all Savings Benefit Credit credited in any calendar year
thereafter; provided, however, that the Participant may make a new Payment
Election applicable only with respect to the Savings Benefit Credit made in
calendar years beginning after the calendar year in which the new Payment
Election was made.     (3)   If the Payment Date is a specified time or event,
different forms of payment ( i.e., a lump sum or annual installments) may be
elected depending upon whether the Payment Date occurs on or before a specified
time.     (4)   If the Payment Date is based upon a Separation from Service, a
different time and form of payment ( i.e., a lump sum or annual installments)
may be designated depending upon whether (x) the Separation from Service occurs
before or after a specified date, (y) the Separation from Service occurs before
or after a combination of a specified date and a specified period of service
(measured from the Participant’s date of hire until Separation from Service)
determined under a predetermined, nondiscretionary, objective formula, or
(z) there is a Separation from Service not described in the foregoing clauses
(x) or (y).     (5)   No Payment Date may be elected (or if elected, will not be
given effect) with respect to an amount in a Savings Benefit Account or Deferral
Account that is later than 12 months after the date of the Participant’s
Separation from Service.

-5-



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, each Participant who is credited under
the Plan with any amount in excess of the Participant’s Pre-409A Amount may, on
or before December 31, 2008, make a Payment Election (or may revoke any prior
Payment Election and make a new Payment Election) with respect to such amount
(i.e., in excess of the Pre-409A Amounts) at any time on or before December 31,
2008, excluding any amount credited under the Plan that in the absence of such
election would otherwise be paid in 2008.
7. AMENDED PAYMENT ELECTIONS.
     (a) A Participant may make another election (an “Amended Payment Election”)
to defer, but not to accelerate, the amount payable on the Payment Date elected
in accordance with Section 6 hereof (or in the absence of a valid Payment
Election, pursuant to Section 10(a) hereof). Each Amended Payment Election shall
be made in accordance with this Section 7 and shall cause the payments from the
Participant’s Account and attributable to such Payment Election to be made (or
commence) at a later Payment Date than such payment would have been made in the
absence of such Amended Payment Election.
     (b) For purposes of applying this Section 7, if a Participant has elected
to have the Participant’s Account paid in annual installments, then this
Section 7 shall be applied as if the amount to be paid on the Payment Date and
on each subsequent Payment Date Anniversary were made pursuant to a separate
Election, such that an Amended Payment Election to change the time or form of an
amount payable upon a Payment Date or any Payment Date Anniversary must
separately satisfy the requirements of this Section 7.
     (c) A Participant’s Amended Payment Election to be valid must satisfy the
following limitations:

  (1)   No Amended Payment Election shall take (or be given) effect until twelve
(12) months after the date on which such Amended Payment Election is made.    
(2)   The Amended Payment Election must provide for a Payment Date for the
amount deferred by reason of the Amended Payment Election that is not less than
five (5) years after the date that the payment subject to the Amended Payment
Election would otherwise have been made.     (3)   In the case of a Specified
Event Payment, no Amended Payment Election may be made if the payment, in the
absence of the Amended Payment Election would have been paid within twelve
(12) months from the date of the Amended Payment Election.

     (d) Except as set forth herein, a Participant’s Amended Payment Election
may provide for payment at any of the time or times or in any of the form or
forms as could have been elected in an original Election.

-6-



--------------------------------------------------------------------------------



 



8. ACCOUNTS.
     (a) One Account for each Participant shall be denominated as a “Savings
Benefit Account” and shall reflect the Savings Benefit Credits made by Alleghany
for the benefit of the Participant pursuant to the Plan. If the Participant has
made a Deferral Election with respect to any of the Participant’s compensation,
then a separate Account, denominated as the Participant’s Deferral Account,
shall also be maintained for such Participant. In addition, if the Participant
shall make different Payment Elections (or Amended Payment Elections) with
respect to amounts credited either to the Participant’s Savings Benefit Account
and/or Deferral Account such that any amounts may be paid at different times or
in different forms, then separate subaccounts shall be established within such
Savings Benefit Account and/or Deferral Account, as the case may be, and each
subaccount shall reflect all credits, deferrals, earnings thereon and
distributions therefrom, so that all amounts in any subaccount shall be subject
to the same Payment Election (or any Amended Payment Election). For the
avoidance of doubt, any reference in the Plan to a payment from an Account
(including, without limiting the generality of the foregoing, for purposes of
Section 9 hereof) shall be deemed to refer to each subaccount independently.
Each Account and any subaccount shall exist solely for record keeping purposes
and shall not represent any actual interest in any assets of Alleghany or shares
of Common Stock.
     (b) All Savings Benefit Credits shall be credited to the Participant’s
Savings Benefit Account on the last business day of each calendar quarter. If a
Participant has made a Deferral Election, then any Deferred Compensation shall
be credited to the Participant’s Deferral Account in accordance with the
administrative procedures established by the Plan Administrator from time to
time.
     (c) Unless a Participant has elected to have all or a portion of the
amounts credited to an Account be invested in Common Stock (a “Common Stock
Election”), then the Account (or the balance in the Account, if applicable)
shall be deemed to earn interest at the Prime Rate, which credit shall be
computed on and from the date an amount is credited to such Account through the
date an amount is distributed from the Account or treated as invested in Common
Stock, which interest credits shall otherwise be compounded on an annual basis
and credited to the Account as of the December 31st of each year or, if earlier,
the date the Account is liquidated. For these purposes, the “Prime Rate” the
rate of interest announced by JP Morgan Chase Bank, N.A. from time to time as
its “prime rate” and as in effect at the close of the last business day of each
month, which rate shall be deemed to remain in effect through the last business
day of the next month.
     (d) If a Participant at any time or from time to time makes a Common Stock
Election with respect to all or any part of the balance in the Participant’s
Account, after such Common Stock Election is implemented such amount shall
thereafter be treated as if such amount were instead invested in Common Stock,
reflecting the investment experience which the Account would have had if the
amount so designated had been invested in (without commissions or other
transaction expenses) whole or fractional shares of Common Stock during such
period.

-7-



--------------------------------------------------------------------------------



 



Accounts credited with Common Stock shall be adjusted as appropriate to reflect
cash and stock dividends, stock splits, and other similar distributions or
transactions which, from time to time, occur with respect to Common Stock during
the period such Common Stock is credited to the Account and any cash dividends
and other distributions (other than in the form of Common Stock) shall be deemed
to purchase additional Common Stock on the date of payment thereof. The number
of whole or fractional shares of Common Stock credited to, or debited from, an
Account shall be based upon the mean between the high and low prices of Common
Stock on the applicable date on the New York Stock Exchange Consolidated Tape.
     (e) The Committee or the chief legal officer of Alleghany may establish,
revoke or change from time to time rules regarding the date or period for
implementing the crediting to, or debiting from, any Account any Common Stock,
which rules may require that the crediting or debiting of Common Stock shall be
given effect only as of the date or during a period as the Committee or the
chief legal officer of Alleghany determines. The Committee or the chief legal
officer may at any time, in its or his sole discretion, suspend the availability
of Common Stock as a notional investment for an Account, impose limitations upon
the frequency and amount of debits and credits of Common Stock and otherwise
prohibit such debits and credits, with or without advance notice to
Participants, as the Committee or the chief legal officer, as the case may be,
deems necessary, appropriate or advisable.
9. PAYMENT FROM ACCOUNTS.
     (a) If a Participant elects to have payment of the Participant’s Account
made in annual installments, the Participant’s Account shall continue to be
credited with the Prime Rate or changes in the value of, and the distributions
on, Common Stock, subject to such rules and limitations as may be adopted by the
Committee, until the installment payments are debited from the Account.
     (b) Unless another objectively determinable method is specified in a
Participant’s Election pursuant to Section 6(c) hereof (or Amended Payment
Election), if a Participant’s Account is payable in annual installments, then
the amount payable on the Payment Date or the Payment Date Anniversary, as the
case may be, shall be determined by dividing the value of the Account as of the
December 31st prior to the Payment Date or Payment Date Anniversary, as the case
may be, by the number of annual installments remaining to be made from the
Account, including the payment then due on such Payment Date or Payment Date
Anniversary, as the case may be. If a Participant elects annual installments of
fixed dollar amounts, any amounts remaining in the Account shall be paid to the
Participant as of the last Payment Date Anniversary.
     (c) All payments shall be made in cash as promptly as practicable following
the Payment Date or Payment Date Anniversary and, in any event, on or before the
later of (x) the last day of the calendar year in which the Payment Date or
Payment Date Anniversary occurs or (y) the date 2 1/2 months after such Payment
Date or Payment Date Anniversary.

-8-



--------------------------------------------------------------------------------



 



10. TIME OF PAYMENT IN CERTAIN CIRCUMSTANCES.
     (a) Absence of Election. In the absence of an effective Payment Election
with respect to any Savings Benefit Credit or Deferred Compensation, a
Participant will be deemed to have elected as a Payment Date with respect to
such Savings Benefit Credit or Deferred Compensation the first day of the
calendar month coinciding with or next following the Participant’s Separation
from Service and to have elected that such amount be paid in a lump sum.
     (b) Death. Notwithstanding any Participant’s Payment Election or any
Amended Payment Election, in the event that a Participant dies prior to the
payment of the entire balance in the Participant’s Account, then the balance in
the Participant’s Account shall be paid in a lump sum to the Participant’s
Beneficiary on the first day of the calendar month coinciding with or next
following the date of the Participant’s death.
     (c) Delay for Specified Employees. Notwithstanding any other provision of
this Plan to the contrary, in the event that payment under the Plan is based
upon or attributable to the Participant’s Separation from Service and the
Participant is at the time of the Participant’s Separation from Service a
“Specified Employee,” then any payment otherwise required to be made to the
Participant shall remain in the Account and be deferred and paid in a lump sum
to the Participant on the day after the date that is six (6) months from the
date of the Participant’s Separation from Service; provided, however, if the
Participant dies prior to the expiration of such six (6) month period, payment
to the Participant’s beneficiary shall be made as soon as practicable following
the Participant’s death; and provided, further, that if the Participant has
elected to have his Account paid over ten (10) years in substantially equal
payments, then instead of any payments being deferred and such deferred payments
being paid in a lump sum, commencement of the payment of the Participant’s
Account shall be deferred and commence on the day after the expiration of such
six-month period over the ten-year period elected by the Participant and this
later date of payment commencement shall be deemed to be the Payment Date for
purposes of the Plan. A Participant will be a “Specified Employee” for purposes
of this Plan if, on the date of the Participant’s Separation from Service, the
Participant is an individual who is, under the method of determination adopted
by the Committee designated as, or within the category of employees deemed to
be, a “specified employee” within the meaning and in accordance with Treasury
Regulation Section 1.409A-1(i). The Committee shall determine in its sole
discretion all matters relating to who is a “Specified Employee” and the
application of and effects of the change in such determination.
     (d) Other Special Circumstances of Payment. Notwithstanding any restriction
in the Plan to the contrary, the Committee, in its sole and absolute discretion,
may accelerate the time or schedule of a payment under the Plan:

  (1)   to an individual (other than the Participant) as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code);     (2)   as may be necessary to comply with applicable federal, state,
local or foreign ethics or conflicts of interest law; or

-9-



--------------------------------------------------------------------------------



 



  (3)   to pay the Federal Insurance Contributions Act tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code, where applicable, on amounts
deferred under this Plan (the “FICA Amount”) or to pay the income tax at source
on wages imposed under Section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local, or foreign tax laws) as a
result of the payment of the FICA Amount, and to pay the additional income tax
at source on wages attributable to the pyramiding of the Section 3401 wages and
taxes (provided that the total payment does not exceed the aggregate of the FICA
Amount, and the income tax withholding related to such FICA Amount).

11. GENERAL PROVISIONS.
     (a) Nothing in the Plan shall create, or be construed to create, a trust or
fiduciary relationship of any kind between Alleghany and a Participant, his or
her Beneficiary, or any other person. Any amounts deferred under the Plan shall
be construed for all purposes as a part of the general funds of Alleghany, and
any right to receive payments from Alleghany under the Plan shall be no greater
than the right of any unsecured general creditor. Alleghany may, but need not,
purchase any securities or instruments as a means of hedging its obligations to
any Participant under the Plan, but if it does, neither the Participant, his
Beneficiary nor any other person shall have any interest therein or other right
to such property. All payments hereunder shall be made in cash and no
Participant shall be entitled hereunder to any shares of Common Stock.
     (b) The right of any Participant to any amount payable pursuant to this
Plan shall not be assigned, transferred, pledged or encumbered except by the
laws of descent and distribution.
     (c) No employee benefits to which a Participant would be entitled under any
other employee benefit plan or arrangement maintained by Alleghany for its
employees shall be decreased or modified because of any Deferred Compensation
under the Plan.
     (d) Payment by Alleghany to a Participant or to a Participant’s Beneficiary
shall be binding on all interested parties and on such Participant’s heirs,
executors, administrators and assigns, and shall discharge Alleghany and its
directors, officers and employees from all claims, demands, actions or causes of
action of every kind arising out of or on account of such Participant’s
participation in the Plan, known or unknown, for himself, his heirs, executors,
administrators and assigns.
     (e) All Savings Benefit Credits and Deferred Compensation under the Plan
shall be subject to employment taxes, and all payments shall be subject to
income tax withholding, if applicable. Each Participant shall make arrangements
satisfactory to Alleghany with respect to the collection of such taxes with
respect to all Savings Benefit Credits and Deferred Compensation hereunder, and
Alleghany shall have the right to deduct from all payments made hereunder any
federal, state, local or foreign income taxes required, in the sole judgment of
Alleghany, to be withheld with respect to such payments.

-10-



--------------------------------------------------------------------------------



 



     (f) The validity and construction of the Plan shall be governed by the laws
of the State of Delaware, but without giving effect to the choice of law
principles thereof.
     (g) Nothing contained in this Plan shall be deemed (1) to give any person
the right to be retained in the service of Alleghany or to be continued as a
corporate officer of Alleghany or (ii) to interfere with the right of Alleghany
to discharge any person at any time without regard to the effect which such
discharge shall have upon his rights or potential rights, if any, under the
Plan.
     (h) The Board may designate officers of Alleghany Capital Partners LLC
(“ACP”) to participate in the Plan and accrue benefits hereunder as if such
officer were an officer of Alleghany (each an “ACP Participant”). During the
period an ACP Participant is an officer of ACP, such ACP Participant shall be
treated as employee of Alleghany and a Participant for purposes of the Plan.
12. AMENDMENT OR TERMINATION OF THE PLAN.
     The Board, without the consent of any Participant, may at any time
terminate or from time to time amend the Plan in whole or in part; provided,
however, that no such action shall adversely affect any rights or obligations
with respect to payment under the Plan; and provided, further, that no such
action shall cause the Plan to violate Section 409A of the Code.
13. COMPLIANCE WITH SECTION 409A OF THE CODE.
     (a) The Plan is intended to be operated in compliance with Section 409A of
the Code. If any provision of the Plan is subject to more than one
interpretation, then the Plan shall be interpreted in a manner that is
consistent with Section 409A of the Code.
     (b) All Deferral Elections, Payment Elections or Amended Payment Elections
shall be in writing and shall be effective as and when received by Alleghany
pursuant to procedures established by the Committee from time to time. An
Amended Payment Election when received pursuant to such procedures is
irrevocable when received.

-11-